DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (PGPUB 20160071591), hereinafter as Hsu.
Regarding claim 1, Hsu teaches a three-dimensional (3D) multi-bit non-volatile dynamic random access memory (nvDRAM) device, comprising: 
a dynamic random access memory (DRAM) array, the DRAM array having a plurality of DRAM cells arranged by rows of word lines and a column of bit lines (BLs) (Fig 9A, section 901-2); 
a non-volatile memory (NVM) array implemented (Fig 9A, section 903), the NVM array having a plurality of NVM cells, wherein the DRAM array and the NVM array arranged by rows of word lines and a column of the shared BLs (Fig 9A, BLs are shared between DRAM and NAND); 
one or more of isolation devices (Fig 9A, DSG gates), the one or more of isolation devices coupled between the DRAM array and the NVM array and configured to control connection between DRAM bit lines BLs and NVM BLs; and 

But not expressly DRAM and NAND are built in separate chips. It would have been obvious to one having ordinary kill in the art at the time the invention was made to build DRAM and NVM in different chips, since it has been held that rearranging part of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. (1950).
Regarding claim 2, Hsu teaches at least a portion of control gates of the DRAM cells are coupled to a same DRAM word line (WL), and wherein one or more sources and one or more drains of at least some of the DRAM cells are coupled to the BLs (Fig 9A).
Regarding claim 3, Hsu teaches data of one row of DRAM cells are transferred to or from one of N rows of NVM cells connected to the one row of DRAM cells with N greater or equal to 1 (Fig 9A, [0082]).
Regarding claim 4, Hsu teaches the NVM cells are arranged in a differential transistor pair or a single cell configuration, and the DRAM cells are arranged in a differential transistor pair configuration (Fig 9A).
Regarding claim 5, Hsu teaches wherein the one or more isolation devices include a NMOS transistor, a PMOS transistor, or a high voltage transistor (Fig 9A, DSG transistor).
Regarding claim 6, Hsu teaches the plurality of vertical connections are vertical through vias (Fig 9A, connected between DSG are vias).
Regarding claim 7, Hsu teaches a portion of the vertical connections couple a DRAM BL and a NVM BL (Fig 9A).
Regarding claim 8, Hsu teaches the one or more isolation devices are turned on to facilitate a data transfer between the DRAM cells and the NVM cells (Fig 9A, DSG).
claim 9, Hsu teaches data transfer between the DRAM cells and the NVM cells is based on a row-by-row transfer (Fig 11A, 4 DRAM cells for 4 NVM cell of the same column).
Regarding claim 10, Hsu teaches at least one of the NVM cells includes a SONOS split gate cell, a floating gate cell, an eFlash cell, a pFlash cell, a 1T1R resistive RAM, a resistive memory based cell, a phase change memory based cell, a ferroelectric RAM based cell, or a magnetic RAM based cell (Fig 3B, NAND floating gate).
Regarding claim 11, Hsu teaches each BL connects N DRAM cells with M NVM cells with N and M greater or equal 1 (Fig 4C).

Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu, in view of Hsu (PGPUB 20160071590), hereinafter as Hsu2.
Regarding claim 18, Hsu2 teaches a three-dimensional (3D) multi-bit non-volatile dynamic random access memory (nvDRAM) device, comprising: 
a dynamic random access memory (DRAM) array implemented in a first chip, the DRAM array having a plurality of DRAM cells arranged by rows of word lines and a column of bit lines (BLs) (Fig 9A, 901-902), 
a non-volatile memory (NVM) array implemented in a second chip, the NVM array having a plurality of NVM cells, wherein the DRAM array and the NVM array arranged by rows of word lines and a column of the shared BLs (Fig 9A, 903); 
one or more of isolation devices (Fig 9A, DSG gate) implemented on the first chip or the second chip, the one or more of isolation devices coupled between the DRAM array and the NVM array and configured to control connection between DRAM bit lines BLs and NVM BLs; 
a plurality of vertical connections configured to connect the first chip and the second chip to form a 3D structure (Fig 9A).

but not details of other circuits associated with DRAM/NVM;
Hsu2 teaches the DRAM cells having a differential transistor pair configuration (Fig 6C); 
a sense amplifier (Fig 6C) coupled to each column and a pre-charge circuit (Fig 6b, VGEF/PGM1/2) coupled to each column.
Since Hsu2 and Hsu are both from the same field of semiconductor memory device, the purpose disclosed by Hsu2 would have been recognized in the pertinent art of Hsu. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to apply the detailed DRAM supporting device as in Hsu2 into the device of Hsu for the purpose of enabling DRAM cells of Hsu. 
Regarding claim 19, Hsu teaches the plurality of vertical connections are vertical through vias (Fig 19).
Regarding claim 20, Hsu teaches a portion of the vertical connections couple a DRAM BL and a NVM BL (Fig 19).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. 11087823. Although the claims at issue are not identical, they are not patentably distinct from each other. (Claim 12-17 are only rejected on the base of DP).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/Primary Examiner, Art Unit 2827